Title: To Thomas Jefferson from Nathaniel S. Moorman, 29 July 1821
From: Moorman, Nathaniel S.
To: Jefferson, Thomas


 Sir
Charlottesville
July 29th 1821
Nothing but imperious necessity could induce me to trouble you with my misfortunes, and the present unhappy situation, in which I am placed. It may not be improper, to give a brief recital, of the causes which compel me, to resort to the disagreeable alternative, four years ago I left this my native state, for Louisville Ky, and with the assistance of some acquaintances, procured an eligible situation, in a mercantile house, of some importance (Messrs Prather & Jacob) after continuing in this situation, twelve months: I concluded to enter in business on my own account, which I effected with the little money I possessed, together with the credit of my father, who had gone thither during my infancy and married a second wife. I vended my small stock of goods at a handsome proffit, and received in payment the produce of the country (Pork) with which I loaded a boat And on the eighth day of Jany 1819 I started to N. Orleans at which place I arrived on the 2nd of Feby, the immence quanty of that article taken to that place renders the article extremely low, unless there be a foreign demand, this was not the case, consequently the prices given would not justify my selling. it was thought advisable by Gentlemen in the mercantile line, at least several with whoom I transacted some business, that I could do better by shiping it to Charleston S.C., this I did and arrived there on the 4th Apl and found the article as dull as in N. Orleans, I had been at considerable expence and determined to sell, I was advised to store with J. C. Mosos Co  Jew’s commission merchants & Auctioneers, these Gentlemen advised me to wait a while as there was a probability of the price becoming better, this I discovered after some time to be extremely improbable and urged them to make sale, they always told me it was impossible to effect sales to any amt but would use every exertion to dispose of it, finally the firm failed for a very considerable amount, we came to a settlement, when I discovered that the most of my Pork had been disposed of, and no possibility of getting my money, the remnant of the cargo I disposed of and determined to go home, but was taken ill and remained so a considerable length of time, so soon as I recovered I purchased a pony, and set out I had the misfortune to loose my horse at Augusta Georgia, and was attacted by the Autumnal fever prevalent in that country, which nearly terminated my existence, when I had recovered I found my funds so nearly exausted, as to be unable to purchase a horse, I then started on foot, I met with some Virginians on the way, who informed that a Gentleman of my acquaintance who is oweing me some 2 or 3 hundred dollars, was in Richmond, in my situation such a sum would be very exapable. I came on there but was unable to find him or hear of him. I there recd information that my father in my absence had moved down the river to the chicksaw bluffs Jacksons purchase where himself wife and two children died leaveing two little girls of a very tender age completely isolated from any human being who feels interested in their welfare and myself their natural protector unable to go to them. I am here on foot with out a cent of money without friends without trade or profession I cannot I will not beg neither will I resort to any dishonnorable method to extricate myself from this disagreeable dilemma. now sir under these circumstances I appeal to your generosity to advance me a sufficiency to enable me to get on to where I can get a water passage a small sum will be sufficient perhaps you have some Idea, I do not ask it as a gift no sir any sum your goodness may prompt you to advance me I pledge the word of a gentleman shall at no distant period be refunded in the name of humanity do not refuse me and add despair to my wretchedness. I will not submit this insulting multitude whose feelings are callous or where at least I should only receive the cold pitty of some if a tale of truth and misery have any claim on your generosity you can address a note to me at Davenports on the swan TavernI am an unfortunate beingNat. MoormanP.S I shall wait your commands. I am the young man who called on you the other dayN. L. M.